Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           DETAILED ACTION
Introduction 
1. The following is a NON-FINAL Office Action in response to the communicationreceived on 11/05/21. Claims 1-20 are now pending in this application. 
2. A request for continued examination (RCE) under 37 CFR 1.114, including thefee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection.Since this application is eligible for continued examination under 37 CFR 1.114, and thefee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previousOffice Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant'ssubmission filed on 11/05/21 has been entered. 
Response to Amendments 
3. Applicants Amendment has been acknowledged in that: Claims 1, 8, 15 have been amended; hence such, Claims 1-20 are now pending in this application.



                                             RESPONSE TO ARGUMENTS 
Applicant argues#1
The Examiner identifies “a blockchain comprising a node device of an insurer and a node device of an insured party, and generation logic of insurance claim settlement logic in the smart contract” as additional elements and argues that “The blockchain and the node devices are recited at a high-level of generality ... and as such are being used as a tool to implement the identified abstract idea.” Final Office Action at 17. Applicant respectfully disagrees with the Examiner’s analysis. 
MPEP 2106.04(d)(I) explicitly explains that “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity.” Accordingly, in Step 2A Prong Two, examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application. Additional elements that represent well-understood, routine, conventional activity may integrate a recited judicial exception into a practical application. Here, the Examiner does not appear to give weight to the additional elements asserted to be generic. This contradicts the explicit requirements of the MPEP.
Examiner Response
Examiner respectfully disagrees.

Applicant is pointed to the October 2019 update, which states on page 13:
During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.
Paras 52, 39, 62, is reproduced below:
[0038] Step 104. Calling a first smart contract, executing an insurance claim settlement logic declared in the first smart contract and corresponding to the insured party, and settling the claim of the insured party based on the claim settlement event data.
[0039] A smart contract is usually a computer-executable program that is deployed on a blockchain after being compiled. The smart contract needs to be verified in consensus by blockchain nodes before being deployed on the blockchain. In this embodiment, the first smart contract in which the insurance claim settlement logic corresponding to the insured party is declared may be recorded in the distributed database of the blockchain after being verified in consensus by the blockchain nodes, and the consensus nodes on the blockchain jointly supervise and verify settings of the insurance claim settlement logic. In some embodiments, the “logic” described in this specification may refer to an algorithm or executable instructions in the form of computer code or the like.
[0061] In some embodiments, the blockchain is a consortium blockchain, and the node device of the insurer is a node device of a consortium member of the consortium blockchain.
[0062] In some embodiments, the various units or modules of the blockchain-based claim settlement apparatus 20 may be implemented as software instructions or a combination of software and hardware. For example, the blockchain-based claim settlement apparatus 20 (or referred to as a system) may comprise one or more processors (e.g., CPU) and one or more non-transitory computer-readable storage memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause one or more components (e.g., the one or more processors) of the system to perform various steps and methods of the modules described above (e.g., with reference to the method embodiments). In some embodiments, the blockchain-based claim settlement apparatus 20 may include a server, a mobile phone, a tablet computer, a PC, a laptop computer, or a combination of one or more of these computing devices. The blockchain-based claim settlement apparatus 20 may include a virtual machine.
It can be seen from these paras of the instant specification, the smart contract, blockchain, the generation logic and insurance claim settlement logic in the smart contract are recited at a high level of generality, and as such are being used as a tool to implement the steps of the identified abstract idea.
As far as the argument pertaining to WURC (well understood routine and conventional activities), the examiner did not previously conclude in Step 2a prong 2, that there were additional elements that were considered to be insignificant extra solution activity. Therefore, there was no need to re-evaluate the conclusion in STEP 2B. The argument pertaining to providing a factual explanation of why additional elements are directed to WURC (Well understood routine and conventional) is rendered moot. 
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
The section 101 rejection is maintained.
Applicant argues#2
Applicant further submits that at least the following elements should also be identified as additional elements beyond the alleged judicial exceptions: 
executing, by the node device of the insurer, a generation logic of the first smart contract, e generating, by the generation logic, (1) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic, and e updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties. None of these additional elements is directed to certain methods of organizing human activity, mental processes, or mathematical concepts. First, executing a software logic clearly can only arise in the realm of computer technology. Second, using a software logic (e.g., “the generation logic”) to generate another software logic (“insurance claim settlement logic”) and logic identifier for the generated software logic also only arises in the realm of computer technology. Moreover, the claimed “updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties” is to generate a single smart contract having multiple software logics for various users, which does not encompass a fundamental economic concept, mental processes, or mathematical concepts.
Application respectfully submits that the elements identified above integrate any alleged abstract idea into a practical application of creating a smart contract on the blockchain that can be applied to a plurality of different insured parties. The technical problem solved by the claimed invention can be formulated as how to create a single smart contract including logics for different users. These features of claim 1 can automatically generate, “(i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic.” And based on the generated logic and logic identifier, the “first smart contract” can be updated “to include the logic identifier in the first smart contract.” The claimed first smart contract is eventually “updated with a plurality of different logic identifiers corresponding to different insured parties.” As such, a single smart contract can be continuously scaled up to accommodate increased users, providing efficiency and flexibility to the system. Accordingly, Applicant respectfully submits that the claims are allowable under Step 2A Prong Two and requests that the rejection under 35 U.S.C. § 101 be withdrawn.
Examiner Response
Examiner respectfully disagrees.
The limitations “executing, by the node device of the insurer, a generation logic of the first smart contract, generating, by the generation logic, (1) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic, and updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties ;updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties”  are additional elements that are not indicative of integration into a practical application.
The additional elements that are recited at a high level of generality (the node device, the smart contract, and the logics associated with the smart contract) and are being used as a tool to implement the identified abstract idea.
Furthermore these additional elements are also generally linking the identified abstract idea to a particular technology (smart contracts and blockchain technology) or a field of use (settlement of insurance claims).
Therefore there are no additional elements in the claims that are indicative of integration into a practical application.
The rejection is maintained.
Applicant argues#3
 Step 2B MPEP § 2106.05 requires that examiners evaluate the claim for an "inventive concept" “furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.” MPEP § 2106.05(A) confirms that this can include “[a]dding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM” or “[o]ther meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies.” Amended claim 1 recites unconventional limitations, including: generating, by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic; and updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties. (Emphasis added.) These features are other than what is well-understood, routine, conventional activity in the field of blockchain technology, indicative that an inventive concept is present. As such, Applicant respectfully submits that if the analysis proceeds to Step 2B (which it should not), the claims expressly provide improvements to the blockchain technology by these features.
Examiner Response
Examiner respectfully disagrees.
BASCOM was found patent eligible because the ordered combination was directed toward solving a problem arising in the realm of computer networks, providing a solution rooted in computer technology.  BASCOM provided a filtering of content that was not independent of the internet.  The ordered combination of elements as set forth by BASCOM, describe a customized filtering tool with customizable features specific to each end user.  
It was the non-conventional and non-generic arrangement of known conventional elements which made BASCOM patent eligible.
Whereas as discloses in the instant specification in paras 21, 22, 30, 31 disclose  computing devices (node device) and a blockchain, recited at a high level of generality, which are being used as a tool to implement the identified abstract idea.
These recitations from the specification do not disclose a non-conventional and non-generic arrangement of known conventional pieces as was the case in Bascom.
Therefore the claimed invention is unlike the invention in Bascom.
With respect to the argument pertaining to the amended limitations “generating, by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic; and updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties”, this argument has been addressed above, see the Response to Applicant argues#2,  and also see the Response to Applicant argues#1, with respect to the argument pertaining to W.U.R.C (Well understood routine and conventional activities). 
The rejection is maintained.
Applicant argues#4
Shen fails to teach or suggest that its smart contract includes “a logic identifier for the generated insurance claim settlement logic,” let alone “updating ... the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated with a plurality of different logic identifiers corresponding to different insured parties,” as recited in amended claim 1 (emphasis added).
For at least the above reasons, amended claim 1 is allowable over the cited references. Amended independent claims 8 and 15, although of different scope, recite elements similar to those of amended claim 1, and should be allowable for reasons similar to those discussed above with respect to claim 1. The dependent claims are also allowable at least due to their dependency from one of the allowable independent claims and due to features they each recite that make them independently allowable.
Examiner Response
This argument is moot as a new grounds of rejection is provided, based on the amendments to the claims, see the 35 USC 103 rejection below.

                                                 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).3. Claims 1, 8, 15 are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1, 8, 15 of US Patent 11,188,874, herein the *874 patent.4. Although the conflicting claims are not identical, they are not patentably distinct from each other.Claim 1,8,15 of the *874 patent recites all the limitations of claims 1, 8, 15 of the instant application. However in the instant application, the recitations, “wherein the target transaction comprises service behavior” are not disclosed.
5. However it would have been obvious to a person of ordinary skill in the art to modify claims 1,8,15 of the *874 patent, by removing the limitations, “wherein the target transaction comprises service behavior” and thereby resulting in the claims of the present application, since the claims of the present application and the claims recited in the Patent document indeed do perform a similar function. 



                                          Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. Claims 1 -20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system or method or computer readable medium, which is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to computer readable medium and system claims 8&15.
Claim 1 recites the limitations of:  
A method, applicable to a blockchain comprising a node device of an insurer and a node device of an insured party, a first smart contract for insurance claim settlement deployed in the blockchain, and the method comprising: 
obtaining, by the node device of the insurer, a second transaction generated based on an insurance claim settlement contract; 
calling, by the node device of the insurer, the first smart contract and executing, by the node device of the insurer, a generation logic of the first smart contract and generating by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and a logic identifier for the generated insurance claim settlement logic;  and (ii) a logic identifier for the generated insurance claim settlement logic; 
updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties;
obtaining, by the node device of the insurer, a first transaction for settling a claim of the insured party, wherein the first transaction comprises an identifier of the insured party, the logic identifier, and claim settlement event data corresponding to the insured party; and 
calling, by the node device of the insurer, the first smart contract, identifying the insurance claim settlement logic in the first smart contract based on the identifier of the insured party and the logic identifier, executing, by the node device of the insurer, the insurance claim settlement logic in the first smart contract,  and executing by the insurance claim settlement logic, the claim of the insured party based on the claim settlement event data.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (insurance), (e.g. obtaining, a second transaction generated based on an insurance claim settlement contract; obtaining a first transaction for settling a claim of the insured party, wherein the first transaction comprises an identifier of the insured party, and claim settlement event data corresponding to the insured party; and executing the claim of the insured party based on the claim settlement event data).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
Claims 8, 15 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
A smart contract, a blockchain comprising a node device of an insurer and a node device of an insured party, and generation logic and insurance claim settlement logic in the smart contract. The smart contract, blockchain and the node devices are recited at a high-level of generality, (see paragraphs, 30, 31, 38-39 of the instant specification) and as such are being used as a tool to implement the identified abstract idea. Furthermore, the insurance claim settlement logic, (see para 39, 62 of the instant specification), is executed by a computer recited at a high level of generality, and as such is being used as a tool to implement the identified abstract steps of the claimed invention.  (See MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.)
Furthermore the additional elements (calling, by the node device of the insurer, the first smart contract and executing, by the node device of the insurer, a generation logic of the first smart contract and generating by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party and (ii) a logic identifier for the generated insurance claim settlement logic; updating, by the node device of the insurer, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties) are also generally linking the identified abstract idea to a particular technology (smart contracts and blockchain technology) or a field of use (settlement of insurance claims).

Therefore, there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, 15 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8, 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2-7, 9-14, 16-20 which further define the abstract idea that is present in their respective independent claims 1, 8, 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2-7, 9-14, 16-20 are directed to an abstract idea. Thus, claims 1 -20 are not patent-eligible.

Claim Rejections- 35 U.S.C § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






2.	Claims 1-6, 8-13, 15-20 are being rejected under 35 U.S.C 103(a) as being unpatentable over Chinese patent application CN 108776936 to Shen in view of M. Raikwar, S. Mazumdar, S. Ruj, S. Sen Gupta, A. Chattopadhyay and K. -Y. Lam, "A Blockchain Framework for Insurance Processes," 2018 9th IFIP International Conference on New Technologies, Mobility and Security (NTMS), 2018, pp. 1-4, herein IEEE.
	Regarding claim 1:
Shen discloses a method applicable to a blockchain comprising a node device of an insurer and a node device of an insured party, a first smart contract for insurance claim settlement deployed in the blockchain, and the method comprising:
	obtaining, by the node device of the insurer, a second transaction generated based on an insurance claim settlement contract  (At least: [0048],[0050], [0010]: Receiving a claim settlement request.. search for the corresponding target smart contract, where Shen discloses obtaining a settlement request and a search for the corresponding target smart contract; [0050]:  Receive the claim settlement request, the claim settlement request carries the first claim settlement condition and the first customer identification, according to the first customer identification, find the corresponding target smart contract in the blockchain; obtain the target settlement condition in the target smart contract, when the target smart contract When the target claim condition is consistent with the first claim condition, the target smart contract is executed and the claim amount is obtained.);
calling by the node device of the insurer,  the first smart contract and executing, a generation logic of the first smart contract and generating by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party  (At least:  [0045] to [0048]; [0083], [0163], [0165], [0167], [0039], [0137], [0162]):
[0045] A computer-readable storage medium on which a computer program is stored, and when the computer program is executed by a processor, the following steps are implemented:
[0046] Obtain policy information and customer information, and generate smart contracts based on policy information and customer information. The smart contracts include customer identification and claim conditions; 
[0047] Write the smart contract to the blockchain; 
[0048] 264 Receive a claim settlement request, the claim settlement request carries the first claim settlement condition and the first customer identification, and search for the corresponding target smart contract in the blockchain according to the first customer identification;


 [0083] Specifically, the server converts the policy information and customer information into the natural language description of the rules, that is, the propositional logic, and then obtains the smart contract text. Based on the smart contract text, the smart contract language (such as Solidity language, a high-level smart contract language) is established The executable code of the smart contract obtains the initial smart contract, and then the formal verification ofthe initial smart contract is performed, that is, to verify whether the initial smart contract meets the requirements ofthe insurance policy, using SPIN (SimpfePromela interpreter, suitable for parallel systems, especially ifthe agreement is consistent Auxiliary analysis and detection tools)) tools for verification, first use the parallel process to establish the Promela (SPIN modeling language) model of the initial smart contract, and use the SPIN tool to verify whether the Promela model meets the security described by the linear temporal logic (LTD formula, The verification result is used to determine whether the execution contract meets the requirements of the insurance policy. When the verification result shows a counter-example, it indicates that the smart contract has defects and the defects in the smart contract are modified. szs When the verification results are all correct, a smart contract is obtained. 529 Among them, the code structure of the smart contract is divided into two parts: structure and function. The structure records related data of insurance policy information and customer information, including public information and private information, and the function provides application program interface code for external operations.
[0163] In one embodiment, a computer device is provided. The computer device may be a server, and its internal structure diagram may be as shown in FIG. II. 09-02-2021 25 io46 The computer equipment includes a processor, a memory, a network interface and a database connected through a system bus. >048 Among them, the processor of the computer device is used to provide calculation and control capabilities. W49 The memory  of the computer device includes a non-volatile storage medium and an internal memory. toss The non-volatile storage medium stores an operating system, a computer program, and a database. W51 The internal memory provides an environment for the operation of the operating system and computer programs in the non-volatile storage medium. >053 The database of the computer equipment is used to store data in the blockchain. W54 The network interface of the computer device is used to communicate with an externa! terminal through a network connection. The computer program is executed by the processor to realize an insurance claim settlement method.

[0165] In one embodiment, a computer device is provided, including a memory and a processor, the memory stores a computer program, and when the processor executes the computer program, the following steps are implemented: obtaining policy information and customer information, and according to the policy information and customer information Generate a smart contract, the smart contract includes the customer identification and claim conditions: write the smart contract to the blockchain; receive a claim request, the claim request carries the first claim condition and the first customer identification, according to the first customer identification in the blockchain Find the corresponding target smart contract in the target smart contract; obtain the target claim condition in the target smart contract, and when the target claim condition in the target smart contract is consistent with the first claim condition, execute the target smart contract to obtain the claim amount.
 [0166] In one embodiment, the processor also implements the following steps when executing the computer program: generating smart contract text based on policy information and customer information, generating an initial smart contract based on the smart contract text, and performing formal verification of the initial smart contract. When the verification passes When, get the smart contract. 
[0167] In one embodiment, the processor also implements the following steps when executing the computer program: the smart contract is diffused to the blockchain nodes through a peer-to-peer network, so that the blockchain nodes agree on the smart contract; when the blockchain When the node passes the smart contract consensus within the preset time, it will get the smart contract collection; the smart contract collection will be spread to the blockchain nodes in the form ofblocks, so that the blockchain nodes can verify the smart contract collection. When passed, the smart contract is written into the blockchain.

 [0039] The claim settlement module is used to obtain the target claim settlement condition in the target smart contract. When the target settlement condition in the target smart contract is consistent with the first claim settlement condition, the target smart contract is executed to obtain the settlement amount.
[0137] The claim settlement module 708 is used to obtain the target claim settlement condition in the target smart contract. When the target claim settlement condition in the target smart contract is consistent with the first claim settlement condition, the target smart contract is executed to obtain the settlement amount.
[0162] For the specific limitation of the insurance claim settlement device, please refer to the above limitation on the insurance claim settlement method, which will not be repeated here. Each module in the above insurance claim settlement device can be implemented in whole or in part by software, hardware, and combinations thereof.  The above-mentioned modules may be embedded in the form of hardware or independent of the processor in the computer equipment, or may be stored in the memory' of the computer equipment in the form of software, so that the processor can call and execute the operations corresponding to the above-mentioned modules.
   	and (ii) a logic identifier for the generated insurance claim settlement logic (At least: [0137], [0166]).
(It can be seen from these paras from the Shen reference, that the smart contract is created by using processor which executes software steps. Furthermore the claim settlement device is implemented in software (logic) in conjunction with the target smart contract to obtain the settlement amount and the software (code) is used by the claim settlement module to for settling the claim).

IEEE in the same field of endeavor discloses and adds further evidence for the limitations: 
 generating by the generation logic a logic identifier for the generated insurance claim settlement logic, see pages 2-3: where the smart contract contains an endorsement or verification logic which specifies under which conditions a transaction can be executed by the smart contract, see page 2: Framework for Insurance; see pages 3 where on page 2, Algorithm 5: Policy claim (the  Algorithm 6 is akin to the insurance claim settlement logic);

    PNG
    media_image1.png
    528
    366
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    450
    media_image2.png
    Greyscale

Shen does not disclose, IEEE discloses:
Updating, by the node device of the insurer,  the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties (See  IEEE page 3: ,where IEEE discloses that Algorithm 7 discloses that the policy refund with the updated claim amount for any individual provided by the insurance company);

    PNG
    media_image3.png
    596
    503
    media_image3.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shen’s invention to include updating, by the node device of the insurer,  the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties in order to ensure that the automatic of claim handling is achieved (IEEE:  page 1: paragraph 2).
Shen further discloses:
obtaining, by the node device of the insurer, a first transaction for settling a claim of the insured party, wherein the first transaction comprises an identifier of the insured party, the logic identifier, and claim settlement event data corresponding to the insured party  (At least: [0071, [0073], [0074]):
[0071]: Blockchain technology uses block-chain data structures to verify and store data, uses distributed node consensus algorithms to generate and update data, uses cryptography to ensure the security of data transmission and access, and uses intelligence composed of automated script codes, A new distributed infrastructure and calculation method for programming and manipulating data with contracts. Its characteristics include decentralization, information immutability, and autonomy
[0073], [0074]:
[0073]: Receive a claim settlement request, the claim settlement request carries a first claim settlement condition and a first customer identifier, and search for a corresponding target smart contract in the blockchain according to the first customer identifier. 438 
[0074]: Among them, the target smart contract refers to the smart contract established by the insurance company and the customer applying for claims
 and
calling, by the node device of the insurer, the first smart contract (At least: [0048], [0050]); identifying the insurance claim settlement logic in the first smart contract based on the identifier of the insured party and the logic identifier (At least:  [0045] to [0048]; [0083], [0163], [0165], [0167], [0039], [0137], [0162], [0137], [0166]); executing, by the node device of the insurer, the insurance claim settlement logic in the first smart contract and executing, by the insurance claim settlement logic, the claim of the insured party based on the claim settlement event data (At least: [0045] to [0048]; [0083], [0163], [0165], [0167], [0039], [0137], [0162], [0074], [0077], [0078].
Regarding claim 2, Shen discloses the method according to claim 1. Shen further discloses  wherein the executing the claim of the insured party based on the claim settlement event data comprises: sending, by the node device of the insurer, a claim settlement scheme transaction for the insured party to the blockchain (At least:[0045]- [0048], [0137], [0010], [0038], [0039], [0043], [0048], [0050], [0072], [0075]).
Regarding claim 3, Shen discloses the method according to claim 1. Shen further discloses wherein executing the claim of the insured party based on the claim settlement event data comprises: calculating, by the node device of the insurer, using the claim settlement logic, a claim settlement amount based on the claim settlement event data  (At least: [0045]- [0048], [0137], [0011], [0023], [0039], [0050]); and
transferring, by the node device of the insurer, an asset certificate corresponding to the claim settlement amount to a blockchain account of the insured party (At least: [0138], where the asset certificate is akin to “the smart contract,” and the claim settlement amount associated with the smart contract is written into the blockchain).
Regarding claim 4, Shen discloses the  method according to claim 1. Shen further discloses wherein the insurer and the insured party have signed the insurance claim settlement contract, and the insurance claim settlement contract comprises the insurance claim settlement rule corresponding to the insured party  (At least: [0072]).
; and the first smart contract is generated based on the insurance claim settlement contract (At least: [0020] to [0022]:
[0020] Then generate smart contracts based on policy information and customer information, including; 
[0021] Use preset smart contract templates to generate smart contracts based on policy information and customer information.[0028] In one of the embodiments, after obtaining policy information and customer information, including
 [0023] Use the public key in the blockchain to encrypt the privacy information in the policy information and customer information. The privacy information includes the policy number, the amount of the policy claim and the customer information;
Regarding claim 5, Shen discloses the method according to claim 4. Shen further discloses further comprising:
obtaining, by the node device of the insurer, a third transaction generated based on the insurance claim settlement contract  (At least:  [0048], [0050]);
calling, by the node device of the insurer, a second smart contract and executing, by the node device of the insurer, a first smart contract generation logic in the second smart contract and generating the first smart contract corresponding to the insured party based on the insurance claim settlement contract (At least: [0045]- [0048], [0137], 0097],[0098], [0099]);
 ; and
sending, by the node device of the insurer, the first smart contract to the blockchain, to enable the first smart contract, after being verified in consensus by node devices of the blockchain, to be deployed in the blockchain (At least: [0084], [0085] to [0093]).
Regarding claim 6, Shen discloses the method according to claim 1. Shen further discloses wherein the first transaction further comprises insurance claim settlement logic identification information (At least: [0165], [0040] to [0043]:
[0040] A computer device includes a memory and a processor, the memory stores a computer program, and the processor implements the following steps when executing the computer program:
 [0041]  Obtain policy information and customer information, and generate smart contracts based on policy information and customer information. The smart contracts include customer identification and claim conditions;
 [0042] Write the smart contract to the blockchain; 237 Receive a claim settlement request, the claim settlement request carries the first claim settlement condition and the first customer identification, and search for the corresponding target smart contract in the blockchain according to the first customer identification
	Regarding claim 8, Shen discloses:
	 One or more non-transitory computer-readable storage media storing instructions executable by one or more processors, wherein execution of the instructions causes the one or more processors to perform operations comprising (At least: [0179]:
[0179] A person of ordinary skill in the art can understand that all or part of the processes in the above-mentioned embodiment methods can be implemented by instructing relevant hardware through a computer program. The computer program can be stored in a non-volatile computer readable storage, in the medium, when the computer program is executed, it may include the procedures oft he above-mentioned method embodiments. 09-02-2021 29 i?.u Wherein, any reference to memory, storage, database or other media used in the embodiments provided in this application may include non-volatile and/or volatile memory. ms Non-volatile memory may include read only memory (ROM), programmable ROM (PROM), electrically programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM), or flash memory. ms Volatile memory may include random access memory (RAM) or external cache memory. ms As an illustration and not a limitation, RAM is available in many forms, such as static RAM (SRAM), dynamic RAM (DRAM), synchronous DRAM (SDRAM), double data rate SDRAM (DDRSDRAM), enhanced SDRAM (ESDRAM), synchronous chain Channel (Synchlink) DRAM (SLDRAM), memory bus (Rambus) direct RAM (RDRAM), direct memory bus dynamic RAM (DRDRAM), and memory bus dynamic RAM. (RDRAM), etc.
obtaining, a second transaction generated based on an insurance claim settlement contract, wherein a blockchain comprises a node device of an insurer, and a node device of an insured party, a first smart contract for insurance claim settlement is deployed in the blockchain  (At least: [0048],[0050], [0138], [0010]: Receiving a claim settlement request.. search for the corresponding target smart contract, where Shen discloses obtaining a settlement request and a search for the corresponding target smart contract; [0050]:  Receive the claim settlement request, the claim settlement request carries the first claim settlement condition and the first customer identification, according to the first customer identification, find the corresponding target smart contract in the blockchain; obtain the target settlement condition in the target smart contract, when the target smart contract When the target claim condition is consistent with the first claim condition, the target smart contract is executed and the claim amount is obtained.);
calling the first smart contract and executing, a generation logic of the first smart contract and generating by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party  (At least:  [0045] to [0048]; [0083], [0163], [0165], [0167], [0039], [0137], [0162]):
[0045] A computer-readable storage medium on which a computer program is stored, and when the computer program is executed by a processor, the following steps are implemented:
[0046] Obtain policy information and customer information, and generate smart contracts based on policy information and customer information. The smart contracts include customer identification and claim conditions; 
[0047] Write the smart contract to the blockchain; 
[0048] 264 Receive a claim settlement request, the claim settlement request carries the first claim settlement condition and the first customer identification, and search for the corresponding target smart contract in the blockchain according to the first customer identification;
 [0083] Specifically, the server converts the policy information and customer information into the natural language description of the rules, that is, the propositional logic, and then obtains the smart contract text. Based on the smart contract text, the smart contract language (such as Solidity language, a high-level smart contract language) is established The executable code of the smart contract obtains the initial smart contract, and then the formal verification ofthe initial smart contract is performed, that is, to verify whether the initial smart contract meets the requirements ofthe insurance policy, using SPIN (SimpfePromela interpreter, suitable for parallel systems, especially ifthe agreement is consistent Auxiliary analysis and detection tools)) tools for verification, first use the parallel process to establish the Promela (SPIN modeling language) model of the initial smart contract, and use the SPIN tool to verify whether the Promela model meets the security described by the linear temporal logic (LTD formula, The verification result is used to determine whether the execution contract meets the requirements of the insurance policy. When the verification result shows a counter-example, it indicates that the smart contract has defects and the defects in the smart contract are modified. szs When the verification results are all correct, a smart contract is obtained. 529 Among them, the code structure of the smart contract is divided into two parts: structure and function. The structure records related data of insurance policy information and customer information, including public information and private information, and the function provides application program interface code for external operations.
[0163] In one embodiment, a computer device is provided. The computer device may be a server, and its internal structure diagram may be as shown in FIG. II. 09-02-2021 25 io46 The computer equipment includes a processor, a memory, a network interface and a database connected through a system bus. >048 Among them, the processor of the computer device is used to provide calculation and control capabilities. W49 The memory  of the computer device includes a non-volatile storage medium and an internal memory. toss The non-volatile storage medium stores an operating system, a computer program, and a database. W51 The internal memory provides an environment for the operation of the operating system and computer programs in the non-volatile storage medium. >053 The database of the computer equipment is used to store data in the blockchain. W54 The network interface of the computer device is used to communicate with an externa! terminal through a network connection. The computer program is executed by the processor to realize an insurance claim settlement method.
[0165] In one embodiment, a computer device is provided, including a memory and a processor, the memory stores a computer program, and when the processor executes the computer program, the following steps are implemented: obtaining policy information and customer information, and according to the policy information and customer information Generate a smart contract, the smart contract includes the customer identification and claim conditions: write the smart contract to the blockchain; receive a claim request, the claim request carries the first claim condition and the first customer identification, according to the first customer identification in the blockchain Find the corresponding target smart contract in the target smart contract; obtain the target claim condition in the target smart contract, and when the target claim condition in the target smart contract is consistent with the first claim condition, execute the target smart contract to obtain the claim amount.
 [0166] In one embodiment, the processor also implements the following steps when executing the computer program: generating smart contract text based on policy information and customer information, generating an initial smart contract based on the smart contract text, and performing formal verification of the initial smart contract. When the verification passes When, get the smart contract. 
[0167] In one embodiment, the processor also implements the following steps when executing the computer program: the smart contract is diffused to the blockchain nodes through a peer-to-peer network, so that the blockchain nodes agree on the smart contract; when the blockchain When the node passes the smart contract consensus within the preset time, it will get the smart contract collection; the smart contract collection will be spread to the blockchain nodes in the form ofblocks, so that the blockchain nodes can verify the smart contract collection. When passed, the smart contract is written into the blockchain.

 [0039] The claim settlement module is used to obtain the target claim settlement condition in the target smart contract. When the target settlement condition in the target smart contract is consistent with the first claim settlement condition, the target smart contract is executed to obtain the settlement amount.
[0137] The claim settlement module 708 is used to obtain the target claim settlement condition in the target smart contract. When the target claim settlement condition in the target smart contract is consistent with the first claim settlement condition, the target smart contract is executed to obtain the settlement amount.
[0162] For the specific limitation of the insurance claim settlement device, please refer to the above limitation on the insurance claim settlement method, which will not be repeated here. Each module in the above insurance claim settlement device can be implemented in whole or in part by software, hardware, and combinations thereof.  The above-mentioned modules may be embedded in the form of hardware or independent of the processor in the computer equipment, or may be stored in the memory' of the computer equipment in the form of software, so that the processor can call and execute the operations corresponding to the above-mentioned modules.
   	and (ii) a logic identifier for the generated insurance claim settlement logic (At least: [0137], [0166]).
(It can be seen from these paras from the Shen reference, that the smart contract is created by using processor which executes software steps. Furthermore the claim settlement device is implemented in software (logic) in conjunction with the target smart contract to obtain the settlement amount and the software (code) is used by the claim settlement module to for settling the claim).






IEEE in the same field of endeavor discloses and adds further evidence for the limitations: 
 generating by the generation logic a logic identifier for the generated insurance claim settlement logic, see pages 2-3: where the smart contract contains an endorsement or verification logic which specifies under which conditions a transaction can be executed by the smart contract, see page 2: Framework for Insurance; see pages 3 where on page 2, Algorithm 5: Policy claim (the  Algorithm 6 is akin to the insurance claim settlement logic);

    PNG
    media_image1.png
    528
    366
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    450
    media_image2.png
    Greyscale

Shen does not disclose, IEEE discloses:
Updating, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties (See  IEEE page 3: ,where IEEE discloses that Algorithm 7 discloses that the policy refund with the updated claim amount for any individual provided by the insurance company);

    PNG
    media_image3.png
    596
    503
    media_image3.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shen’s invention to include updating, by the node device of the insurer,  the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties in order to ensure that the automatic of claim handling is achieved (IEEE:  page 1: paragraph 2).
Shen further discloses:
obtaining, first transaction for settling a claim of the insured party, wherein the first transaction comprises an identifier of the insured party, the logic identifier, and claim settlement event data corresponding to the insured party  (At least: [0071, [0073], [0074])
[0071]: Blockchain technology uses block-chain data structures to verify and store data, uses distributed node consensus algorithms to generate and update data, uses cryptography to ensure the security of data transmission and access, and uses intelligence composed of automated script codes, A new distributed infrastructure and calculation method for programming and manipulating data with contracts. Its characteristics include decentralization, information immutability, and autonomy
[0073], [0074]:
[0073]: Receive a claim settlement request, the claim settlement request carries a first claim settlement condition and a first customer identifier, and search for a corresponding target smart contract in the blockchain according to the first customer identifier. 438 
[0074]: Among them, the target smart contract refers to the smart contract established by the insurance company and the customer applying for claims
 and
calling, the first smart contract (At least: [0048], [0050]); identifying the insurance claim settlement logic in the first smart contract based on the identifier of the insured party and the logic identifier (At least:  [0045] to [0048]; [0083], [0163], [0165], [0167], [0039], [0137], [0162], [0137], [0166]); executing the insurance claim settlement logic in the first smart contract and executing, by the insurance claim settlement logic, the claim of the insured party based on the claim settlement event data (At least: [0045] to [0048]; [0083], [0163], [0165], [0167], [0039], [0137], [0162], [0074], [0077], [0078].
Regarding claim 15, Shen discloses:
  A system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising (At least: [0163]); 
obtaining, a second transaction generated based on an insurance claim settlement contract, wherein a blockchain comprises a node device of an insurer and a node device of an insured party, a first smart contract for insurance claim settlement is deployed in the blockchain  (At least: [0048], [0138], [0010]: Receiving a claim settlement request.. search for the corresponding target smart contract, where Shen discloses obtaining a settlement request and a search for the corresponding target smart contract; [0050]:  Receive the claim settlement request, the claim settlement request carries the first claim settlement condition and the first customer identification, according to the first customer identification, find the corresponding target smart contract in the blockchain; obtain the target settlement condition in the target smart contract, when the target smart contract When the target claim condition is consistent with the first claim condition, the target smart contract is executed and the claim amount is obtained.);
calling the first smart contract and executing, a generation logic of the first smart contract and generating by the generation logic, (i) an insurance claim settlement logic corresponding to the insured party in the first smart contract based on an insurance claim settlement rule corresponding to the insured party  (At least:  [0045] to [0048]; [0083], [0163], [0165], [0167], [0039], [0137], [0162]):
[0045] A computer-readable storage medium on which a computer program is stored, and when the computer program is executed by a processor, the following steps are implemented:
[0046] Obtain policy information and customer information, and generate smart contracts based on policy information and customer information. The smart contracts include customer identification and claim conditions; 
[0047] Write the smart contract to the blockchain; 
[0048] 264 Receive a claim settlement request, the claim settlement request carries the first claim settlement condition and the first customer identification, and search for the corresponding target smart contract in the blockchain according to the first customer identification;


 [0083] Specifically, the server converts the policy information and customer information into the natural language description of the rules, that is, the propositional logic, and then obtains the smart contract text. Based on the smart contract text, the smart contract language (such as Solidity language, a high-level smart contract language) is established The executable code of the smart contract obtains the initial smart contract, and then the formal verification ofthe initial smart contract is performed, that is, to verify whether the initial smart contract meets the requirements ofthe insurance policy, using SPIN (SimpfePromela interpreter, suitable for parallel systems, especially ifthe agreement is consistent Auxiliary analysis and detection tools)) tools for verification, first use the parallel process to establish the Promela (SPIN modeling language) model of the initial smart contract, and use the SPIN tool to verify whether the Promela model meets the security described by the linear temporal logic (LTD formula, The verification result is used to determine whether the execution contract meets the requirements of the insurance policy. When the verification result shows a counter-example, it indicates that the smart contract has defects and the defects in the smart contract are modified. szs When the verification results are all correct, a smart contract is obtained. 529 Among them, the code structure of the smart contract is divided into two parts: structure and function. The structure records related data of insurance policy information and customer information, including public information and private information, and the function provides application program interface code for external operations.
[0163] In one embodiment, a computer device is provided. The computer device may be a server, and its internal structure diagram may be as shown in FIG. II. 09-02-2021 25 io46 The computer equipment includes a processor, a memory, a network interface and a database connected through a system bus. >048 Among them, the processor of the computer device is used to provide calculation and control capabilities. W49 The memory  of the computer device includes a non-volatile storage medium and an internal memory. toss The non-volatile storage medium stores an operating system, a computer program, and a database. W51 The internal memory provides an environment for the operation of the operating system and computer programs in the non-volatile storage medium. >053 The database of the computer equipment is used to store data in the blockchain. W54 The network interface of the computer device is used to communicate with an externa! terminal through a network connection. The computer program is executed by the processor to realize an insurance claim settlement method.

[0165] In one embodiment, a computer device is provided, including a memory and a processor, the memory stores a computer program, and when the processor executes the computer program, the following steps are implemented: obtaining policy information and customer information, and according to the policy information and customer information Generate a smart contract, the smart contract includes the customer identification and claim conditions: write the smart contract to the blockchain; receive a claim request, the claim request carries the first claim condition and the first customer identification, according to the first customer identification in the blockchain Find the corresponding target smart contract in the target smart contract; obtain the target claim condition in the target smart contract, and when the target claim condition in the target smart contract is consistent with the first claim condition, execute the target smart contract to obtain the claim amount.
 [0166] In one embodiment, the processor also implements the following steps when executing the computer program: generating smart contract text based on policy information and customer information, generating an initial smart contract based on the smart contract text, and performing formal verification of the initial smart contract. When the verification passes When, get the smart contract. 
[0167] In one embodiment, the processor also implements the following steps when executing the computer program: the smart contract is diffused to the blockchain nodes through a peer-to-peer network, so that the blockchain nodes agree on the smart contract; when the blockchain When the node passes the smart contract consensus within the preset time, it will get the smart contract collection; the smart contract collection will be spread to the blockchain nodes in the form ofblocks, so that the blockchain nodes can verify the smart contract collection. When passed, the smart contract is written into the blockchain.

 [0039] The claim settlement module is used to obtain the target claim settlement condition in the target smart contract. When the target settlement condition in the target smart contract is consistent with the first claim settlement condition, the target smart contract is executed to obtain the settlement amount.
[0137] The claim settlement module 708 is used to obtain the target claim settlement condition in the target smart contract. When the target claim settlement condition in the target smart contract is consistent with the first claim settlement condition, the target smart contract is executed to obtain the settlement amount.
[0162] For the specific limitation of the insurance claim settlement device, please refer to the above limitation on the insurance claim settlement method, which will not be repeated here. Each module in the above insurance claim settlement device can be implemented in whole or in part by software, hardware, and combinations thereof.  The above-mentioned modules may be embedded in the form of hardware or independent of the processor in the computer equipment, or may be stored in the memory' of the computer equipment in the form of software, so that the processor can call and execute the operations corresponding to the above-mentioned modules.
   	and (ii) a logic identifier for the generated insurance claim settlement logic (At least: [0137], [0166]).
(It can be seen from these paras from the Shen reference, that the smart contract is created by using processor which executes software steps. Furthermore the claim settlement device is implemented in software (logic) in conjunction with the target smart contract to obtain the settlement amount and the software (code) is used by the claim settlement module to for settling the claim).

IEEE in the same field of endeavor discloses and adds further evidence for the limitations: 
 generating by the generation logic a logic identifier for the generated insurance claim settlement logic, see pages 2-3: where the smart contract contains an endorsement or verification logic which specifies under which conditions a transaction can be executed by the smart contract, see page 2: Framework for Insurance; see pages 3 where on page 2, Algorithm 5: Policy claim (the  Algorithm 6 is akin to the insurance claim settlement logic);

    PNG
    media_image1.png
    528
    366
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    910
    450
    media_image2.png
    Greyscale

Shen does not disclose, IEEE discloses:
Updating, the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties (See  IEEE page 3: ,where IEEE discloses that Algorithm 7 discloses that the policy refund with the updated claim amount for any individual provided by the insurance company);

    PNG
    media_image3.png
    596
    503
    media_image3.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shen’s invention to include updating, by the node device of the insurer,  the first smart contract to include the logic identifier in the first smart contract, wherein the first smart contract is updated to include a plurality of different logic identifiers corresponding to different insured parties in order to ensure that the automatic of claim handling is achieved (IEEE:  page 1: paragraph 2).
Shen further discloses:
obtaining, first transaction for settling a claim of the insured party, wherein the first transaction comprises an identifier of the insured party, the logic identifier, and claim settlement event data corresponding to the insured party  (At least: [0071, [0073], [0074])
[0071]: Blockchain technology uses block-chain data structures to verify and store data, uses distributed node consensus algorithms to generate and update data, uses cryptography to ensure the security of data transmission and access, and uses intelligence composed of automated script codes, A new distributed infrastructure and calculation method for programming and manipulating data with contracts. Its characteristics include decentralization, information immutability, and autonomy
[0073], [0074]:
[0073]: Receive a claim settlement request, the claim settlement request carries a first claim settlement condition and a first customer identifier, and search for a corresponding target smart contract in the blockchain according to the first customer identifier. 438 
[0074]: Among them, the target smart contract refers to the smart contract established by the insurance company and the customer applying for claims
 and
calling, the first smart contract (At least: [0048], [0050]); identifying the insurance claim settlement logic in the first smart contract based on the identifier of the insured party and the logic identifier (At least:  [0045] to [0048]; [0083], [0163], [0165], [0167], [0039], [0137], [0162], [0137], [0166]); executing the insurance claim settlement logic in the first smart contract and executing, by the insurance claim settlement logic, the claim of the insured party based on the claim settlement event data (At least: [0045] to [0048]; [0083], [0163], [0165], [0167], [0039], [0137], [0162], [0074], [0077], [0078].
Claims 9,16 are being rejected using the same rationale as claim 2.
Claims 10,17 are being rejected using the same rationale as claim 3.
Claims 11,18 are being rejected using the same rationale as claim 4.
Claims 12,19 are being rejected using the same rationale as claim 5.
Claims 13,20 are being rejected using the same rationale as claim 6.


                                
3.	Claims 7,14 are being rejected under 35 U.S.C 103(a) as being unpatentable over Shen in view IEEE and further in view of US 2019/0304027 to Hu et al, herein Hu.
	Regarding claim 7, Shen discloses the method according to claim 1. Shen does not disclose, Hu discloses wherein the blockchain is a consortium blockchain, and the node device of the insurer is a node device of a consortium member of the consortium blockchain (At least: Abstract; [0100]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Shen’s invention to include wherein the blockchain is a consortium blockchain, and the node device of the insurer is a node device of a consortium member of the consortium blockchain in order to ensure that the member node device in the blockchain can execute, by using the identity indicated by the appearance data of the target entity, the service logic stated in the smart contract, to easily complete, in the blockchain, service interaction related to the identity of the target entity, thereby improving flexibility and extensibility of the blockchain from a service perspective (Hu: [0037]).
	Claim 14 is being rejected using the same rationale as claim 7.



                                                            CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/7/2022